FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                   September 28, 2007
                                   TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

 C HA RLES D . FR IED M A N ,

          Petitioner-A ppellant,
 v.
                                                           No. 07-4161
 RANDY ANDERSON, U.S. M arshal,                    (D.C. No. 2:06-CV-1061-TC)
 D istrict of U tah; and A A RO N D.                         (D. Utah)
 KENNARD, Sheriff, Salt Lake
 County,

          Respondents-Appellees.



                              OR DER AND JUDGM ENT *


Before LUCERO , H ARTZ, and GORSUCH, Circuit Judges.


      Charles Friedman filed a 28 U.S.C. § 2241 habeas corpus petition in the

District of Utah in December 2006, raising claims about inadequate medical care,

deprivation of legal papers and reference materials, and disciplinary segregation.

Compl. at 4, 6, 8. 1 On June 22, 2007, the district court denied M r. Friedman’s

      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G ). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
           M r. Friedman is not an infrequent litigant before this court. His filings
                                                                          (continued...)
petition because his challenges to the conditions of his confinement should have

been brought as a civil rights action under 42 U.S.C. § 1983 rather than in a

§ 2241 habeas action. D. Ct. Op. at 1. M r. Friedman timely appealed, arguing

that the district court erred by denying his petition without granting him leave to

amend.

      Habeas corpus is not an appropriate vehicle to challenge conditions of

confinement. United States v. Sisneros, 599 F.2d 946, 947 (10th Cir. 1979) (per

curiam); M erritt v. Pugh, No. 00-1129, 2000 W L 770577, at *1 (10th Cir.

June 15, 2000); M urphy v. Brooks, No. 97-1175, 1997 W L 796485, at *1 (10th

Cir. Dec. 31, 1997). M r. Friedman’s complaints against Salt Lake County

Sheriff’s Office officials and the U.S. M arshals instead should be brought in a

civil rights action pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

Furthermore, the district court did not err in denying the petition without first

granting M r. Friedman leave to amend, as the district court explicitly instructed

that “the Court Clerk shall mail to Petitioner a form prisoner civil rights

complaint— along with information on how to complete it— for Petitioner to file




      1
        (...continued)
here include 06-4226, an application to file a successive habeas petition which w e
denied; 07-4073, a mandamus petition we dismissed as moot; and 07-4116, a civil
rights action we also dismissed.

                                         -2-
in a new case if he w ishes.” D . Ct. Op. at 3. For the foregoing reasons, we

affirm the district court’s denial of M r. Friedman’s petition.

      The district court did not address whether M r. Friedman could proceed in

forma pauperis on appeal, so we required him to file an application in this court,

which he has done. Although § 2241 proceedings are not “civil actions” for

purposes of 28 U.S.C. § 1915(a)(2)and (b), “[a] prisoner seeking to proceed in

forma pauperis with his or her § 2241 petition remains obligated to comply with,

and is subject to, all of the other provisions of 28 U.S.C. § 1915.” M cIntosh v.

U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997). Because M r. Friedman

has not demonstrated “the existence of a reasoned, nonfrivolous argument on the

law and facts in support of the issues raised on appeal,” we deny his application

to proceed in form a pauperis. Id. (quoting DeBardeleben v. Quinlan, 937 F.2d

502, 505 (10th Cir. 1991)).



                                        ENTERED FOR THE COURT


                                        Neil M . Gorsuch
                                        Circuit Judge




                                          -3-